Citation Nr: 0526732	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-24 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for cold injury residuals 
of the upper and lower extremities, bilaterally.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from October 1950 to May 
1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied service connection for 
residuals of cold injury to the right upper extremity, the 
left upper extremity, the right lower extremity, and the left 
lower extremity.  For brevity, the Board will refer to the 
issues as a claim for service connection for cold injury 
residuals of the upper and lower extremities, bilaterally.  
In April 2004, the veteran testified at a hearing before the 
undersigned.  


FINDINGS OF FACT

1.  All notices and assistance to the veteran have been 
provided, and all evidence needed for disposition of the 
claim has been obtained.  

2.  The veteran's currently diagnosed cold injury, peripheral 
neuropathy, and cold skin of the feet and hands, as well as 
ankle and wrist joint stiffness, were first manifested many 
years after service and are unrelated to service or any 
aspect thereof.


CONCLUSION OF LAW

Cold injury residuals of the upper and lower extremities, 
bilaterally, including peripheral neuropathy, were not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that VA has satisfied all duties 
to notify and assist the appellant.  38 U.S.C.A. §§ 5103, 
5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  VA has also 
essentially satisfied the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), which apply to cases 
pending before VA on November 9, 2000 (even if the initial 
decision was issued before that date), and that require VA to 
notify a claimant upon receipt of a complete or substantially 
complete application and before issuance of an initial 
unfavorable decision of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  This notice requires VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the initial unfavorable decision was in December 2001.  
The notices to the veteran informed him of the bases for the 
relevant decision, what types of evidence would be needed, 
and how the evidence would be secured.  The RO sent the 
veteran correspondence in February 2001, September 2001, June 
2003, and December 2003; a statement of the case that 
included the text of 38 C.F.R. § 3.159 in July 2003; and a 
supplemental statement of the case in January 2004.  There 
has been no harm to the veteran, as VA made all efforts to 
notify and to assist him with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the veteran's 
possession.  Any defect with regard to the timing and content 
of the notices to the veteran was harmless because of the 
thorough and informative notices provided throughout the 
adjudication of the claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  Thus, VA has satisfied its "duty 
to notify" the veteran.

VA has also obtained all relevant evidence identified by the 
veteran and has complied with all duties to assist the 
veteran.  The veteran has reported being treated by various 
medical providers since service.  However, he has also 
indicated that records from those doctors are not available 
due to the death of the doctors or passage of time.  Thus, 
any efforts to attempt to obtain evidence from those doctors 
would be futile.  The Board now turns to the merits.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.306 (2004).  This may be accomplished by affirmatively 
showing chronic inception during service or through 
application of either the continuity of symptomatology after 
service.  38 C.F.R. § 3.303(b) (2004).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a chronic disorder during 
service; (2) whether he currently has a chronic disorder; 
and, if so, (3) whether the current disability is 
etiologically related to military service.  Medical evidence 
is required to support the issue presented by this case 
because it involves questions of medical fact requiring 
medical knowledge or training for its resolution.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The veteran contends that he was exposed to extreme cold 
while stationed in Korea in late 1951 and early 1952.  He 
states that he was involved in night roving patrols, that he 
was housed in tents that were very cold and unheated at 
times, and that temperatures ranged from about 30 degrees 
below zero to about freezing.  He has also submitted several 
pictures from service that show him without gloves or heavy 
clothing in snow-covered surroundings.  

His service personnel records indicate that he was stationed 
in Korea from May 1951 to April 1952.  Under a heading 
relating to expeditions, engagements, and combat record, 
there is a reference to the veteran's having participated in 
operations against enemy forces in South Korea from May 1951 
to April 1952.  However, his records do not reflect the award 
of any combat-related decorations, medals, or awards.  In 
short, although the veteran has suggested that he engaged in 
combat, there is no evidence to confirm such combat duty.  
See 38 U.S.C.A. § 1154(b) (West 2002).  

His service medical records do not reflect any symptoms or 
complaints involving his hands or feet.  In fact, even 
several years after active duty, on a March 1957 
qualification examination in connection with Marine Reserve 
service, the veteran did not mention any problems or symptoms 
involving his hands or feet, and clinical evaluation of his 
extremities was entirely normal.  

However, the veteran contends that he did in fact experience 
cold injury residuals during and continuously since service.  
He testified in April 2004 about the circumstances of his 
service, the severity of the cold exposure during service, 
and his post-service symptoms.  However, he also indicated 
that after service, he worked in a cooler in a meat packing 
plant, even though he was transferred to a sales position 
within a week because the cold in the cooler bothered him.  

He has also submitted several letters from his wife and 
fellow soldiers.  The fellow soldiers attested to the cold 
weather that the veteran's unit was exposed to in Korea.  

His wife wrote in August 2004 that the veteran had been 
working in the shipping department of a meat packing company 
when they were married in June 1953.  She also wrote that he 
started complaining of pain in his hands and feet because of 
the cold and that he was treated by a non-VA doctor with some 
type of medicine.  Apparently, when that doctor died, the 
veteran started going to his wife's family practitioner; 
although this doctor treated the veteran primarily for 
gastritis, he also told the veteran to stay out of the cold 
because of symptoms in his hands and feet.  According to the 
wife's letter, the veteran then was moved to the sales office 
at the meat packing company.  The wife also indicated that 
the veteran had been treated by yet another non-VA doctor 
(who had since died) and that he was now being treated by Dr. 
Krizar.  This timelines suggests that the veteran was not 
moved to the sales office of the meat packing facility as 
quickly as he has contended; the wife's version of events is 
somewhat at odds with the veteran's account, who has stated 
that he was moved to the sales office within one week after 
starting at the meat packing company.  In addition, a lay 
statement from a former co-worker of the veteran suggests 
that he worked at the meat packing company prior to his 
service in Korea.  This conflict in the accounts suggests 
that the veteran has not been entirely accurate regarding his 
exposure to cold at the meat packing company.

The Board does not dispute the fact that the veteran was 
probably exposed to cold temperatures while serving on active 
duty in Korea.  However, there is no contemporaneous evidence 
of any cold injury residuals during that service, or for many 
years thereafter.

The veteran has also submitted favorable medical evidence.  A 
non-VA doctor with a family care center, Stephen L. Krizar, 
M.D., wrote in August 2000 that the veteran experienced cold 
injury to his hands and feet during service and that "[t]his 
history of cold injury may be responsible for his current 
numbness and loss of feeling in his hands and feet."  

Dr. Krizar wrote in March 2003 that he had treated the 
veteran since December 1999.  The doctor stated that the 
veteran had related a history of extreme cold exposure during 
service and the development of frostbite of the hands and 
feet during service that resulted in numbness and cold 
insensitivity in his hands and feet.  The doctor stated that 
examination revealed evidence of peripheral neuropathy in the 
veteran's hands and feet, which "may be consistent with his 
prior history of extreme cold exposure and cold induced 
injury."  

Additionally, an October 2001 VA examination provides a 
favorable opinion.  The examiner recounted the veteran's 
history of exposure of his hands, feet, lower legs, and ears 
to severe cold (ranging from 40 degrees below zero to 0 
degrees) during the Korean War.  Currently, he was not 
receiving treatment for problems induced by cold injuries.  
He now had numbness and paresthesia of both feet and hands, 
as well as cold sensitivity of the hands and feet.  
Neurological examination showed diminished pain, temperature, 
and cold sensation of the feet and hands.  He also had 
orthopedic stiffness of the ankle and wrist joints and a few 
calluses on the feet.  Vascular, peripheral pulses were 4+ 
bilaterally; they were active and equal.  Blood pressure in 
the arms and legs was normal.  There was no evidence of 
Raynaud phenomenon.  The examiner diagnosed cold injury, 
peripheral neuropathy, and cold skin of the feet and hands, 
as well as ankle and wrist joint stiffness, but no fungal 
infection of the toenails.  The examiner commented that he 
had reviewed the claims folder; he concluded that the veteran 
had been exposed to severe cold weather ("temperature below 
40 degrees Fahrenheit").  He opined that the veteran had 
symptoms of numbness of the feet and hands that was "most 
likely related to the cold exposure the veteran incurred in 
the Korean War service."  

The Board acknowledges that these medical opinions are, at 
first reading, very favorable.  However, none of these 
opinions considers any of the veteran's post-service cold 
injury residuals.  As discussed above, the evidence is 
conflicting with regard to the duration of the veteran's 
exposure to cold in his post-service employment at a meat 
packing facility.  The conflicting evidence as to the 
duration of that post-service exposure suggests that the 
veteran was exposed to cold for a greater length of time than 
the veteran has admitted.  In any event, none of the 
favorable medical opinions address the post-service exposure.  

Also of significance is the medical opinions' reliance on the 
veteran's unsubstantiated account of cold injury symptoms 
during service.  The Board has already indicated that the 
contemporaneous evidence does not corroborate the veteran's 
account of having had cold injury symptoms in service.  
Indeed, even in 1957, five years after service, the veteran 
did not report any problems or symptoms involving his hands 
or feet.  Thus, the basis of these medical opinions is in 
doubt.

The veteran has submitted a December 1996 article stating 
that veterans from the Korean War, especially those who had 
participated in the Battle of the Chosin Reservoir, had 
suffered especially high rates of cold injuries and had been 
unable to obtain medical care because of battlefield 
conditions in many instances.  This article is not helpful to 
the veteran's claim, since he was not in the Battle of the 
Chosin Reservoir.  The evidence of record does not show that 
he was not exposed to battlefield conditions in service that 
would have hindered his ability to receive medical care for 
extreme cold exposure.

In sum, the weight of the credible evidence demonstrates that 
the veteran first manifested residuals of cold injuries to 
his upper and lower extremities many years after service and 
that such residuals are not related to any exposure to cold 
in service.  As the preponderance of the evidence is against 
the claim, the "benefit-of-the-doubt" rule is not 
applicable, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Service connection for cold injury residuals of the upper and 
lower extremities, bilaterally, is denied.


	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


